TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00604-CV


                                    In re Randall Crowder




                  ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                           ORDER

PER CURIAM

               The real parties in interest—Philip Sanger, MD; Texo Fund I GP, LLC; and Texo

Ventures I, LP—have filed an Unopposed Motion for Extension of Time to File Response to

Petition for Writ of Mandamus. The Motion is granted.

               Before setting the schedule for the response and any reply, the Court will address

a preliminary issue related to possible mootness that was revealed by the Court’s review of this

and a related matter. On December 1, 2021, Relator Randall Crowder filed a motion to reinstate

an appeal arising from the same trial-court cause as this mandamus petition—Travis County

District Court Cause No. D-1-GN-16-005403. That appeal was abated “for entry of a ruling on

appellees’ motion for an amended contempt order.” Crowder v. Sanger, 03-21-00291-CV,

2021 WL 4941637, *1 (Tex. App.—Austin Oct. 22, 2021) (mem. op.). The order from which

Crowder seeks mandamus relief in this case is titled “Amended Order on Defendant Crowder’s

Continued Contempt.” This Court reinstated the appeal on December 8, 2021.

               Because the appeal from the same underlying trial-court cause has been

reinstated, it is not clear whether mandamus is the proper vehicle for relief from an order in the
trial-court cause underlying both the mandamus and the appeal. Mandamus is an extraordinary

remedy and is generally available only when there is no adequate remedy by appeal. In re

Prudential Ins. Co., 148 S.W.3d 124, 135-37 (Tex. 2004).

               Both parties shall have until December 15, 2021, to file with this Court a letter or

other responsive document focused on the question of whether mandamus is the appropriate

procedure for the relief requested.

               If this proceeding remains pending after the Court reviews the responses to the

Court’s question, then the proposed scheduling agreement regarding replies and responses to real

parties in interest will be given effect. As set out in the unopposed motion, the real parties shall

have until December 23, 2021 1, to file their response to the mandamus petition, and Crowder

shall have until January 7, 2022, to file his reply to the real parties’ response.

               It is ordered on December 8, 2021.



Before Chief Justice Byrne, Justices Triana and Kelly




       1
          The Court has adjusted this date because the proposed date of December 24 is a
state holiday.